Citation Nr: 1755851	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-44 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for acid reflux, to include gastroesophageal reflux disease (GERD). 

2.   Entitlement to an initial compensable disability rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Collin Douglas, Agent


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1956 to June 1958.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to an initial compensable rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acid reflux, to include GERD, was not incurred in and is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for acid reflux, to include GERD, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159(e), 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the first Hickson element of service connection is met because a January 2014 private medical record indicates that the Veteran has a current diagnosis of GERD.   However, the second and third Hickson elements are not met because there is no evidence of an in-service injury or manifestation, or a medical nexus.  There is no evidence, lay or medical, indicating that the Veteran's GERD manifested in service.  The earliest available medical evidence of GERD is a July 2013 private medical record noting a medical history of GERD.  Additionally, the Veteran has not asserted to a specific in-service injury or disease.  As such, the second element of service connection is not met.  Further, the record does not contain any medical evidence linking the Veteran's GERD to active service.  Consequently, the Hickson elements of service connection have not been met, and the claim fails.  

The Board acknowledges that service treatment records are unavailable and are presumed to have been destroyed in a fire.  Pursuant to 38 C.F.R. § 3.159(e), the Veteran was provided notice that his records were unavailable by an August 2013 letter, a November 2013 rating decision, a March 2015 letter, and a September 2015 statement of case.  The September 2015 statement of case also notified the Veteran of alternative sources of evidence that could be submitted in place of his missing service records.  VA has a heightened duty to assist the Veteran when service records have been destroyed or are unavailable.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  However, in this case, the Veteran has not provided any additional information that would enable an additional search for records or reconstruction of records, as requested by the August 2013 and March 2013 letters.  Further, he has not submitted any alternative sources of evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  Consequently, additional development is not warranted for this claim. 

In sum, the evidence of record does not reflect that GERD manifested in service and does not establish a medical nexus between the disability and service.  Rather, the available evidence of record indicates that the Veteran's GERD manifested several years after service.  Accordingly, the claim for service connection must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for acid reflux, to include GERD, is denied. 


REMAND

The Veteran seeks an initial compensable disability rating for his service-connected bilateral hearing loss disability.  Here, the record indicates that the Veteran's bilateral hearing loss disability may have worsened.  In a May 2014 statement, the Veteran asserted that he was issued hearing aids.  Additionally, a June 2014 VA medical record noted that the settings on the Veteran's hearing aid were increased.  In light of this, remand is warranted for a new examination to determine the current nature and severity of the Veteran's bilateral hearing loss disability.

Any outstanding medical records relating to the Veteran's claim should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private medical records not already of record relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Afford the Veteran an examination to determine the nature and severity of his service-connected bilateral hearing loss.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


